LaSalle Bank N.A. 135 South LaSalle Street Suite 1625 Chicago, IL 60603 Global Securities and Trust Services Annual Statement of Compliance VIA: EMAIL Bear Stearns Asset Backed Securities I LLC 383 Madison Avenue New York, New York 10179 regabnotifications@bear.com EMC Mortgage Corporation 2780 Lake Vista Drive Irving, Texas 75067 Re: Bear Stearns Asset Backed Securities I Trust 2007-HE2 Reference is made to the Pooling and Servicing Agreement dated as of February 1, 2007 (the “Agreement”), among Bear Stearns Asset Backed Securities I LLC, as Depositor, EMC Mortgage Corporation, as Seller and Master Servicer, and LaSalle Bank National Association, as Trustee. I, Barbara L.
